Citation Nr: 0101086	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  94-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
secondary to service connected left ankle and left knee 
disabilities.

2.  Entitlement to service connection for a low back disorder 
secondary to service connected left ankle and left knee 
disabilities.

3.  Entitlement to an increased rating for residuals of a 
left ankle sprain with traumatic arthritis, postoperative, 
currently evaluated as 30 percent disabling.  

4.  Entitlement to an increased rating for a total left knee 
replacement, currently evaluated as 30 percent disabling.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and H. H.


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


REMAND

The veteran served on active duty October 1945 to October 
1948, and from November 1949 to January 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied service connection for a left hip 
disorder secondary to left ankle and left knee disorders, 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a low back 
disorder secondary to the ankle and knee disorders, and 
denied increased ratings for residuals of a left ankle sprain 
with postoperative traumatic arthritis and for a total left 
knee replacement.

When this case came before the Board previously, the Board 
found, in an October 1999 decision, that new and material 
evidence had been submitted to reopen the low back disorder 
claim, but denied service connection for the disability.  In 
the same decision, the Board denied the other service 
connection and increased rating claims.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2000 Order of the Court, 
based on an unopposed Motion for Remand by the Secretary of 
Veterans Affairs (Secretary), the Board's October 1999 
decision was vacated and the case remanded for further action 
by the Board.  The case is now back before the Board for 
action consistent with the Secretary's Motion and the Court's 
Order.     

The Board first notes that it must now take into 
consideration recent changes in the law that have affected 
VA's duty to assist the veteran.  Although the Secretary's 
Motion did not address this issue, which was submitted prior 
to the recent law changes, the Board notes that the RO has 
not had the opportunity to apply Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).  Under the terms of the Act and Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the RO should 
apply the provisions of the Act to the current service 
connection claims.  

Under the Court's May 2000 Order, additional development of 
the evidence is necessary.  With respect to the veteran's 
left hip claim, the motion notes that the record includes 
medical evidence from Michael A. Karr, M.D., dated in June 
1997, which identified the veteran's continued problems with 
his left sacroiliac joint, including pain and arthritic 
changes.  Furthermore, the evidence from Dr. Karr and from 
the most recent VA examination from May 1998 appear to 
conflict regarding the possibility of a relationship between 
a current hip disability and the veteran's service connected 
ankle and knee disabilities, and between a current low back 
disability and the veteran's service connected disabilities.              

The veteran's increased rating claims for his left ankle and 
left knee disabilities also require further action by the RO.  
As noted in the Secretary's Motion for Remand, further 
development is necessary to determine if a further rating is 
warranted pursuant to Deluca v. Brown, 8 Vet. App. 202 
(1995), and 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The motion 
also noted that x-rays from October 1989, March 1992, and 
July 1993 should be compared with 1998 x-rays concerning the 
presence of left knee arthritis.  The veteran had a left 
total knee replacement operation in 1995.    

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  The RO should schedule a VA 
examination to determine whether the 
veteran has any current left hip 
disability and, if so, whether it is 
related to a service-connected 
disability.  The examiner should discuss 
the medical opinions of Dr. Karr 
regarding the veteran's secondary service 
connection claim for a left hip disorder.  
The examiner should indicate whether the 
veteran has any current left hip 
disability.  The Board specifically 
requests an opinion whether Dr. Karr's 
June 1997 diagnosis of left sacroiliac 
pain and degenerative changes is 
disability of the hip (i.e. is the 
sacroiliac joint part of the hip joint?).  
The examiner should also indicate whether 
there is a relationship between any 
currently diagnosed left hip condition 
and either of the service connected ankle 
or knee disorders.  The claims folder 
must be made available to the examiner.  

3.  The RO should schedule a VA 
examination to determine whether the 
veteran has any current diagnosis of a 
back disability and, if so, whether it is 
related to a service-connected 
disability.  The examiner should 
specifically and separately discuss the 
relationship, if any, between any 
currently diagnosed back disability and 
the service connected ankle and knee 
disabilities.  The examiner's discussion 
should include reference to the opinions 
from the May 1998 VA examiner and those 
of Dr. Karr in June 1997.       

4. The RO should schedule a VA 
examination to determine the current 
level of the veteran's service-connected 
left ankle disability.  The examination 
should include and necessary tests or 
studies, including radiographic 
examinations.  The examiner should 
evaluate this disability consistent with 
DeLuca, supra, and determine the presence 
or absence of the elements set forth in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The 
examiner should also determine whether 
the disability approximates ankylosis 
(see Diagnostic Code 5270), and whether 
the veteran has "periodic flare-ups" 
that affect the level of ankle disability 
to the point of equating to ankylosis of 
the ankle.  The claims folder should be 
available to the examiner.

5. The RO should schedule a VA 
examination to determine the current 
level of the veteran's service-connected 
left knee disability.  The examiner 
should compare the X-ray findings prior 
to the veteran's knee replacement surgery 
to the X-ray findings since the surgery 
to reconcile the findings and determine 
whether the veteran has left knee 
arthritis both before and after the 
surgery.  The examiner should evaluate 
this disability consistent with DeLuca, 
supra, and determine the presence or 
absence of the elements set forth in 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The 
claims folder should be available to the 
examiner.   

6.  The RO should then readjudicate the 
veteran's service connection and 
increased rating claims.  In considering 
the service-connection claims, the RO 
should consider the application of Allen 
v. Brown, 7 Vet. App. 439 (1995).  

7.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto. 
The case should thereafter be returned to 
the Board for further consideration, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of his case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1999); 
see Wood v. Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


